Citation Nr: 9904561	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from December 1971 
to August 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD, and the 
appellant's claim for service connection for this disorder is 
not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for PTSD, and there is no statutory duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Factual Background

In June 1995, the appellant filed a claim for service 
connection for PTSD.  His service medical records were 
already associated with the claims file, and these records 
showed no psychiatric treatment during service.  There was a 
record regarding the appellant's prior drug use, and it was 
noted that he had had several non-judicial punishments 
indicative of immature personality.  It was indicated that 
onboard counseling would be beneficial to him.  His DD-214 
showed that his last duty assignment was the USS America, and 
he received the National Defense Service Medal and the 
Vietnam Service Medal.  

Also associated with the claims file were the appellant's VA 
outpatient treatment records covering the periods January to 
April 1980 and September 1987 to March 1992.  These records 
did not show diagnosis of PTSD.  Beginning in October 1989, 
he was treated for generalized anxiety disorder.  The RO 
obtained additional VA outpatient treatment records covering 
the period August 1993 to July 1995.  These records showed 
continued treatment for anxiety disorder, but no diagnosis of 
PTSD.

When asked by the RO to submit a statement as to his 
inservice stressors, the appellant indicated that he would 
watch jets take off for their missions and know what they 
were about to do.  He said he saw the night sky high up [sic] 
and felt upset about it.  He had talked to the ship's 
counselor about it.  One of his duties during service was to 
clean the pilot's quarters, and he felt strange doing this 
after knowing what the pilots were doing.  He stated that he 
felt anxious most of the time, and he had been unable to hold 
a job.  He said he would think of the sky lighting up every 
time he saw a sunrise or sunset.  

A rating decision of February 1996 denied service connection 
for PTSD.  In his notice of disagreement, the appellant 
stated that he filed this claim at the suggestion of his 
doctor at the VA Outpatient Clinic in Orlando, Florida.  In 
his substantive appeal, he stated that he did not just think 
of the pilots during service, but of "the whole mess."  He 
stated that the only person available to speak with on the 
ship was a drug counselor, and he did tell this person his 
feelings.  He said he was sent to a combat zone to report on 
his 18th birthday.  He said he was upset to learn recently 
that he did not have a GED (General Equivalency Diploma).

In June 1997, the appellant had a personal hearing at the RO.  
He stated that he received counseling during service from the 
drug counselor, but he did not know if a diagnosis was 
rendered.  He denied any drug use during or before service.  
When asked what his alleged stressors were, he discussed 
being sent to Vietnam on his eighteenth birthday.  He stated 
that he had a lot of fear during service, and he was pretty 
immature.  He was scared being flown to the ship by a 
helicopter.  He did not have any combat experience.  He 
stated that his doctor at the VA Outpatient Clinic in Orlando 
had rendered a diagnosis of PTSD in 1995.  He was told he 
should file a claim for PTSD.  He testified as to his job 
difficulties in the past.  He discussed dreams he had of 
Cuba.  He was seeing a doctor every three months for 
individual therapy.  

The RO obtained the appellant's VA outpatient treatment 
records covering the period February 1995 to September 1997.  
These records did not show diagnosis of PTSD.  The appellant 
continued to receive treatment on a regular basis for anxiety 
disorder.


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed.Cir. 
1996) (table).  There are special requirements that must be 
met to establish service connection for PTSD.  Service 
connection for PTSD requires:  (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, 7 Vet. 
App. at 506.

The appellant has failed to satisfy the first element of a 
well-grounded claim for service connection for PTSD.  As the 
United States Court of Veterans Appeals (Court) recently 
held, there must be a clear, unequivocal diagnosis of PTSD 
for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1998).  Despite the 
appellant's contentions, his VA outpatient treatment records 
do not show a diagnosis of PTSD.  The only psychiatric 
diagnosis of record is anxiety disorder.  He has received 
outpatient psychiatric treatment on a regular basis since 
1989, and at no time has a medical professional rendered a 
diagnosis of PTSD.  

The Board is cognizant of the fact that the appellant 
maintains that he has PTSD as a result of his military 
experiences.  However, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his statements are 
insufficient to establish a well-grounded claim for service 
connection for PTSD.

Accordingly, the Board concludes that the appellant has not 
submitted a well-grounded claim for service connection for 
PTSD.  He has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might show that the 
appellant currently has PTSD.  All of his VA outpatient 
treatment records have been obtained, and these records do 
not show diagnosis of PTSD.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 
ORDER

Having found the claim not well grounded, entitlement to 
service connection for PTSD is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


